Citation Nr: 0920854	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-26 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 15, 2004 
for service connection for cause of the Veteran's death.


(The motion under 38 U.S.C.A. § 7111 (West 2002) for revision 
or reversal of the March 1980 Board decision denying service 
connection for cause of the Veteran's death is addressed in a 
separate Board decision to be issued concurrently with this 
one.)




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to 
September 1952 and from May 1956 to August 1972.  He died in 
September 1976.  The appellant is the Veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which effectuated the Board's grant of 
entitlement to service connection for cause of the Veteran's 
death in a March 2007 decision and assigned an effective date 
of April 15, 2004.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 1976.

2.  In March 1980, the Board denied service connection for 
cause of the Veteran's death.  

3.  In June 1984, the Board denied reopening of service 
connection for cause of the Veteran's death.  

4.  In June 1985, the RO administratively denied service 
connection for cause of the Veteran's death.  The appellant 
did not appeal this decision.  

5.  In March 1999, the RO denied reopening of service 
connection for cause of the Veteran's death.  The appellant 
did not appeal this decision.  

6.  The March 1980 and June 1984 Board decisions were final 
when issued; the June 1985 and March 1999 RO decisions became 
final.

7.  On April 15, 2004, the appellant submitted an application 
to reopen service connection for cause of the Veteran's 
death.  The benefit was subsequently granted.

8.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for cause of 
the Veteran's death between March 1999 and April 2004.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 15, 
2004 for service connection for cause of the Veteran's death 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400(q)(2), (r) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As 
entitlement to service connection for cause of the Veteran's 
death has been awarded and an effective date has been 
assigned, the notice requirements of 38 U.S.C.A. § 5103(a), 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  
 
VA has not obtained any records in connection with the 
appellant's claim for an earlier effective date, as this 
claim is based upon evidence already in the claims file.  VA 
did not obtain an opinion in connection with this claim, as 
it does not meet the statutory requirements for entitlement 
to a VA medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) -
(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) 
(2008).  Where the law is dispositive, the claim must be 
denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  As such, further review of the 
VA's duty to notify and assist is not necessary in cases such 
as this where a claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004.  The claimant was been afforded a meaningful 
opportunity to participate in the adjudication of the claim 
and has not suggested that there has been a VCAA deficiency 
as to this claim; hence, the case is ready for adjudication. 
 

Earlier Effective Date Analysis

The appellant contends that the grant of service connection 
for cause of the Veteran's death should go back to the date 
of the Veteran's death in September 1976.  Her initial claim 
for such benefits was received by VA within one year of the 
Veteran's death. 

The appellant has also contended that there is clear and 
unmistakable error in the original denial of service 
connection for cause of the Veteran's death and the Board's 
affirmance of the denial.  As already noted on the title 
page, a separate decision addressing clear and unmistakable 
error in a March 1980 Board decision will be issued 
concurrently with this claim.  

By way of background, following the Veteran's death in 
September 1976, the appellant filed a claim for service 
connection for cause of the Veteran's death.  The RO denied 
the claim in March 1977, and the appellant appealed the 
denial.  In February 1978, the Board affirmed the denial of 
service connection for cause of the Veteran's death.  That 
same month, the appellant submitted an application to reopen 
the claim, which the RO denied in April 1978.  The appellant 
appealed the denial, and in a February 1979 decision, the 
Board denied reopening the claim for entitlement to service 
connection for cause of the Veteran's death.  

Subsequently, on its own motion, the Board decided it would 
reconsider the February 1978 and February 1979 Board 
decisions.  The appellant was provided with a hearing before 
12 Members of the Board.  In a March 1980 decision, the 12-
Member Board denied the claim for service connection for 
cause of the Veteran's death on the merits and determined 
that the February 1978 and February 1979 Board decisions were 
fully supported by the evidence then of record and based upon 
the proper application of the pertinent laws to the facts.

In March 1983, the appellant submitted an application to 
reopen the claim, which was denied in an April 1983 rating 
decision.  The appellant appealed the denial, and in a June 
1984 decision, the Board denied reopening the claim of 
entitlement to service connection for cause of the Veteran's 
death.  

In March 1985, the appellant filed a claim for service 
connection for cause of the Veteran's death, which was denied 
in a June 1985 administrative decision.  The appellant did 
not appeal the denial.  

In January 1999, the appellant submitted an application to 
reopen the claim, which was denied in a March 1999 rating 
decision.  The appellant did not appeal the denial.  

The next time the appellant submitted an application to 
reopen service connection for cause of the Veteran's death 
was on April 15, 2004.  The RO denied the claim, and the 
appellant appealed.  In a March 2007 decision, the Board 
determined the appellant had submitted new and material 
evidence, that the evidence was in equipoise, and granted 
service connection for cause of the Veteran's death.  

The RO effectuated the grant in the April 2007 rating 
decision on appeal, and assigned an effective date of April 
15, 2004.  In a November 2007 notice of disagreement, the 
appellant disagreed with the effective date assigned for 
service connection for the cause of the Veteran's death, 
contending that that the effective date should go back to the 
day following the Veteran's death in September 1976.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of service connection and compensation based 
on a reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later." 38 C.F.R. § 
3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
See also 38 C.F.R. § 3.1(p).  The benefit sought must be 
identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), 
but need not be specific, see Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than April 15, 
2004 for the award of service connection for cause of the 
Veteran's death is legally precluded.  The reasons follow.

The March 1980 and June 1984 Board decisions are final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2008).  The Board is aware that the appellant has attacked 
the March 1980 Board decision as having clear and 
unmistakable error.  As noted in the title page above, the 
Board is issuing a separate decision concurrently with this 
one, in which it has determined that the March 1980 Board 
decision does not contain clear and unmistakable error.  The 
appellant has not alleged clear and unmistakable error in the 
June 1984 Board decision.  Therefore, the June 1984 Board 
decision remains a final decision.  38 U.S.C.A. § 7104. 

Following the 1984 Board decision, the appellant sought to 
reopen her claim, which was denied by the RO in May 1985 and 
March 1999 decisions.  She did not appeal those decisions, 
and they became final.  There is also no clear and 
unmistakable error alleged in these decisions.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  
Accordingly, the March 1999 rating decision became a final 
decision.    

Following the March 1999 decision, the next time the 
appellant submitted an application to reopen the service 
connection for cause of the Veteran's death was on April 15, 
2004.  It was following this submission that in a March 2007 
decision the Board reopened the claim and awarded service 
connection for cause of the Veteran's death.  In the April 
2007 rating decision that implemented the Board decision, the 
RO assigned an effective date of April 15, 2004.

Applying the law to the facts of this case, there is no basis 
to grant an effective date prior to April 15, 2004 for the 
award of service connection for cause of the Veteran's death, 
as the law is clear.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) ("when a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen."); Sears v. 
Principi, 16 Vet. App. 244, 248 ("The Court thus holds that 
the effective-date statute, 38 U.S.C.A. § 5110(a), is clear 
on its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed.").

The Board has thoroughly reviewed the evidence of record 
between March 1999 and April 2004 to see if the appellant 
filed a formal claim, an informal claim, or expressed a 
written intent to file a claim for service connection for 
cause of the Veteran's death, but finds nothing in the record 
to support such a finding that a claim was made.  See 
38 C.F.R. §§ 3.1(p), 3.155 (2007).  During the time between 
March 1999 and April 2004, the appellant was addressing 
issues involving a VA death pension benefits claim.  Because 
the date of receipt of appellant's reopened claim was on 
April 15, 2004, which is the later of the date entitlement 
arose (facts found), the effective date for the grant of 
service connection for the cause of the Veteran's death 
provided by the controlling statute and regulation is April 
15, 2004.  38 U.S.C.A. § 5110(a) (facts found, not earlier 
than receipt of application to reopen); 38 C.F.R. § 
3.400(q)(2), (r) (the later of date of receipt of claim to 
reopen or date entitlement arose).  

For the reasons stated above, an effective date earlier than 
April 15, 2004 for the award of service connection for cause 
of the Veteran's death cannot be granted, as 


there is nothing in the record to provide a basis to award an 
earlier effective date.  See Sabonis, 6 Vet. App. at 430 (in 
case where law, as opposed to facts, is dispositive, claim 
should be denied or appeal terminated because of the absence 
of legal merit or lack of entitlement under the law).


ORDER

An effective date earlier than April 15, 2004 for service 
connection for cause of the Veteran's death is denied.


_____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


